UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7030



ALFRED SMITH,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; GEORGE SNYDER,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Asheville. Lacy H. Thornburg, District Judge.
(CA-01-78-1)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Alfred Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Smith appeals the district court’s order denying relief

on his petition filed under 28 U.S.C. § 2241 (1994).       We have

reviewed the record and the district court’s opinion and find no

reversible error.     Although the district court found that Smith

could not proceed under § 2241 with his claims challenging the

legality of his convictions, we find that the court lacked juris-

diction over Smith’s petition because a § 2241 petition must be

filed in the district of confinement—here, Kentucky. United States

v. Miller, 871 F.2d 488, 490 (4th Cir. 1989).      Accordingly, we

affirm the denial of relief on the ground that the district court

lacked jurisdiction but modify the dismissal to be without prej-

udice.   28 U.S.C. § 2106 (1994).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                               AFFIRMED AS MODIFIED




                                 2